             Case 8-20-70797-las             Doc 22-1        Filed 06/24/21         Entered 06/24/21 14:40:07


                                                    Notice Recipients
District/Off: 0207−8                       User: admin                           Date Created: 6/24/2021
Case: 8−20−70797−las                       Form ID: pdf000                       Total: 34


Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion02.LI.ECF@usdoj.gov
tr          Richard L Stern         rstern@rsternlaw.com
aty         Anthony J Gallo          gallobk@ajgalloassociates.com
aty         Fred S Kantrow          fkantrow@thekantrowlawgroup.com
aty         Hailey Lara Kantrow           hkantrow@thekantrowlawgroup.com
aty         Richard L Stern         rstern@rsternlaw.com
                                                                                                           TOTAL: 6

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Juan M Barreiro       712 N Newbridge Road          Levittown, NY 11756
9789271     American Express        PO Box 981537          El Paso, TX 79998−1537
9789272     Barclays Bank Delaware        125 South West Street         Wilmington, DE 19801
9789273     Best Buy/CBNA          PO Box 6497         Sioux Falls, SD 57117
9789279     CW Nexus Credit Card HOL           101 Crossways Park         Woodbury, NY 11797
9789274     Capital One        PO Box 30281        Salt Lake City, UT 84130−0253
9789275     Cavalry Portfolio SVCS        500 Summit Lake DRSTE 4A             Valhalla, NY 10595
9789276     CitiCards CBNA         PO Box 6241         Sioux Falls, SD 57117
9789277     Comenity Bank / Express        PO Box 182789          Columbus, OH 43218
9789278     Credit One Bank        PO Box 98872         Las Vegas, NV 89193−8872
9789281     DSNB/Macy's          PO Box 8218         Mason, OH 45050
9789280     Discover Bank        PO Box 15316         Wilmington, DE 19850−5316
9789282     Enhanced Recovery Comp          PO Box 57547          Jacksonville, FL 32241
9789283     Forster & Garbus < LLP        60 Motor Parkway          Commack, NY 11725−9030
9789284     Midland Funding LLC         2365 Northside Drive         Suite 300       San Diego, CA 92108
9789285     Portfolio Recovery Assoc       100 Park Ave.        Suite 1600        New York, NY 10017
9789288     SYNCB / American Eagle          PO Box 965005          Orlando, FL 32896
9789289     SYNCB / Banana Republic          PO Box 965007          Orlando, FL 32896
9789291     SYNCB / Banana Republic          PO Box 965024          Orlando, FL 32896
9789290     SYNCB / Banana Republic          PO Box 965036          Orlando, FL 32896
9789292     SYNCB / PC Richard         PO Box 965036          Orlando, FL 32896
9789286     Sears Credit Cards      PO Box 6282          Sioux Falls, SD 57117−6282
9789287     Selip & Stylianou, LLP       199 Crossways Park Drive          Woodbury, NY 11797−9004
9789293     The Home Depot / CBNA           PO Box 6497         Sioux Falls, SD 57117−6497
9789294     US Bank         PO Box 108        Saint Louis, MO 63166
9789295     Verizon Wireless       PO Box 26055          Minneapolis, MN 55426
9789297     WFFNB          PO Box 14517         Des Moines, IA 50306
9789296     Wells Fargo Card Service       PO Box 14517          Des Moines, IA 50306
                                                                                                           TOTAL: 28
